--------------------------------------------------------------------------------

Exhibit 10.1


KBR, INC. 2009 EMPLOYEE STOCK PURCHASE PLAN




1.            PLAN.  The purpose of the KBR, INC. 2009 EMPLOYEE STOCK PURCHASE
PLAN (the “Plan”) is to furnish to eligible employees an incentive to advance
the best interests of KBR, INC. (the “Company”) by providing a method whereby
they voluntarily may purchase stock of the Company at a favorable price and upon
favorable terms.  The Plan is intended to qualify as an “employee stock purchase
plan” under Section 423 of the U.S. Internal Revenue Code of 1986, as amended
(the “Code”), although the Company makes no undertaking nor representation to
maintain such qualification.  The provisions of the Plan shall be construed in a
manner consistent with the requirements of that section of the Code.


2.            ADMINISTRATION OF THE PLAN.  The Plan shall be administered by the
Compensation Committee (the “Committee”) of the Board of Directors of the
Company (the “Board”).  Subject to the provisions of the Plan, the Committee
shall interpret the Plan and all options granted under the Plan, shall make such
rules as it deems necessary for the proper administration of the Plan, shall
make all other determinations necessary or advisable for the administration of
the Plan, and shall correct any defect or supply any omission or reconcile any
inconsistency in the Plan or in any option granted under the Plan in the manner
and to the extent that the Committee deems desirable to carry the Plan or any
option into effect.  The Committee may adopt rules or procedures relating to the
operation and administration of the Plan to accommodate the specific
requirements of local laws and procedures.  Without limiting the generality of
the foregoing, the Committee specifically is authorized to adopt rules or
procedures regarding the handling of payroll deductions, payment of interest,
conversion of local currency, payroll tax, withholding procedures, participation
limits and handling of stock certificates which vary with local
requirements.  Any action taken or determination made by the Committee pursuant
to this and the other paragraphs of the Plan shall be conclusive on all
parties.  The act or determination of a majority of the Committee shall be
deemed to be the act or determination of the Committee.  The Committee shall not
be liable for any decision, determination, or action taken in good faith in
connection with the administration of the Plan.  The Committee shall have the
authority to delegate administration of the Plan to such officers and employees
of the Company as the Committee deems appropriate, and such persons shall not be
liable for any decision, determination, or action taken in good faith in
connection with such delegated administration.


3.             ELIGIBILITY.  All employees of the Company and those of
any present or future subsidiary corporations of the Company designated by the
Company shall be eligible to participate in the Plan; provided, however, no
option shall be granted to an employee if such employee, immediately after the
option is granted, owns stock possessing five percent or more of the total
combined voting power or value of all classes of stock of the Company or of its
parent or subsidiary corporation (within the meaning of Sections 423(b)(3) and
424(d) of the Code). Notwithstanding the foregoing, the Committee may at any
time and from time to time, in its sole discretion, designate a subsidiary
corporation of the Company as an entity whose employees shall not be eligible to
participate in the Plan.

 
1

--------------------------------------------------------------------------------

 

4.             STOCK SUBJECT TO THE PLAN.  Subject to the provisions of
paragraph 11 (relating to adjustment upon changes in stock), the aggregate
number of shares which may be sold pursuant to options granted under the Plan
shall not exceed 5,000,000 shares of the authorized $.001 par value common stock
of the Company (“Stock”), which shares may be unissued shares or reacquired
shares or shares bought on the market for purposes of the Plan.  Should any
option granted under the Plan expire or terminate prior to its exercise in full,
the shares theretofore subject to such option may again be subject to an option
granted under the Plan.  Any shares which are not subject to outstanding options
upon the termination of the Plan shall cease to be subject to the Plan.


5.             GRANT OF OPTIONS.


(a)      GENERAL STATEMENT; “DATE OF GRANT;” “OPTION PERIOD;” “DATE OF
EXERCISE.”  Following the effective date of the Plan and continuing while the
Plan remains in force, the Company will offer options under the Plan to all
eligible employees to purchase shares of Stock.  These options shall be granted
twice each year on a date to be determined by the Committee (each of which dates
is hereinafter referred to as a “Date of Grant”).  The term of each option is 6
months (each of which 6 month periods is hereinafter referred to as an “Option
Period”), which shall begin on a Date of Grant (the last day of each Option
Period is hereinafter referred to as a “Date of Exercise”).  Subject to
subparagraph 5(e), the number of shares of Stock subject to an option for a
participant shall be equal to the quotient of (i) the aggregate payroll
deductions (or, if payroll deductions are not permitted under local law, other
means of contributions specified by the Committee) withheld on behalf of such
participant in accordance with subparagraph 5(b) (including any participant
contributions made in accordance with subparagraph 5(f)) during the Option
Period, divided by (ii) the “Option Price” (defined below) of the Stock
applicable to the Option Period; provided however, that the maximum number of
shares of Stock that may be subject to any option offered under such Option
Period for a participant may not exceed 10,000 (subject to adjustment in the
same manner as provided in paragraph 11 with respect to the number of shares
subject to the Plan and the number and Option Price of shares subject to options
outstanding under the Plan). Notwithstanding the foregoing, if, as of any date
that the Plan is in effect, there are not sufficient shares of Stock available
under the Plan to allow for the grant to each participant of an option covering
the number of shares determined in accordance with the preceding sentence, each
participant shall be granted an option under the Plan for his or her pro-rata
share of the total number of shares of Stock then available under the Plan.


(b)      ELECTION TO PARTICIPATE; PAYROLL DEDUCTION AUTHORIZATION.  Except as
provided in subparagraph 5(f), an eligible employee may participate in the Plan
only by means of payroll deduction, unless payroll deductions are not permitted
under local laws, in which case an eligible employee may contribute by such
other means as specified by the Committee.  Each eligible employee who elects to
participate in the Plan shall deliver to the Company a payroll deduction or
contribution authorization form within the time period and in a manner
prescribed by the Committee (which may be in electronic or telephonic form)
whereby he gives notice of his election to participate in the Plan as of the
next following Date of Grant, and whereby he designates an integral whole
percentage of his “Eligible Compensation” (as defined in subparagraph 5(d)) to
be deducted from his compensation on each pay day and paid into the Plan for his
account. The designated percentage may not be less than 1%, may not result in
the payment into the Plan of less than $5.00 each pay day, and may not exceed
either of the following: (i) 10% of the amount of Eligible Compensation from
which the deduction is made; or (ii) an amount which will result in
noncompliance with the $25,000 limitation stated in subparagraph 5(e).

 
2

--------------------------------------------------------------------------------

 

(c)      CHANGES IN PAYROLL AUTHORIZATION. All payroll deductions or
contributions made for a participant shall be credited to his account under the
Plan.  A participant may discontinue his participation in the Plan as provided
in paragraph 7 hereof, or may decrease the rate of his payroll deductions or
contributions during the Option Period by completing or filing with the Company,
at a time and in a manner prescribed by the Committee, a new payroll deduction
or contribution authorization form authorizing a decrease in his payroll or
contribution rate.  The Committee may, in its discretion, limit the number of
payroll or contribution rate decreases during any Option Period.  The decrease
in rate shall be effective as soon as administratively practicable after the
Company’s receipt of the new payroll deduction or contribution authorization
form.  A participant’s payroll deduction or contribution authorization form
shall remain in effect for successive Option Periods unless terminated as
provided in paragraph 7 hereof.


(d)      “ELIGIBLE COMPENSATION” DEFINED.  The term “Eligible Compensation”
means regular rate of pay on the Date of Grant.  “Eligible Compensation” does
not include short or long-term incentive plan payments, bonuses, overtime, or
other special payments, fees, or allowances, except for special payments
required by local law and treated as an integral, recurring part of
compensation. The Committee shall have the discretion to determine what
constitutes Eligible Compensation for participants outside the United States in
a manner designed to be consistent with the foregoing definition.


(e)      $25,000 LIMITATION.  No employee shall be granted an option under the
Plan to the extent the grant of an option under the Plan would permit his rights
to purchase Stock under the Plan and under all other employee stock purchase
plans of the Company and its parent and subsidiary corporations to accrue at a
rate which exceeds $25,000 of fair market value of Stock (determined at the time
the option is granted) for each calendar year in which any such option granted
to such employee is outstanding at any time (within the meaning of
Section 423(b)(8) of the Code). Any payroll deductions or contributions (or
participant contributions made under subparagraph 5(f)) in excess of the amount
specified in the foregoing sentence shall be returned to the participant as soon
as administratively feasible after the next following Date of Exercise.


(f)       LEAVES OF ABSENCE.  During a paid leave of absence approved by the
Company and meeting the requirements of U.S. Treasury Regulation
Section 1.421-1(h)(2), a participant’s elected payroll deductions shall
continue.  If a participant takes an unpaid leave of absence that is approved by
the Company and meets the requirements of Treasury Regulation
Section 1.421-1(h)(2), then such participant may contribute amounts to the Plan
in lieu of his elected payroll deductions or contributions in accordance with
procedures established by the Committee; provided, however, that a participant’s
contributions while on such an unpaid leave of absence may not exceed the total
amount of payroll deductions that would have been made had such participant not
taken such an unpaid leave of absence. If a participant takes a leave of absence
that is not described in the preceding sentences of this subparagraph 5(f), then
he shall be considered to have terminated his employment for purposes of the
Plan, unless otherwise required under local laws.  Further, notwithstanding the
preceding provisions of this subparagraph 5(f), if a participant takes a leave
of absence that is described in the first or second sentence of this
subparagraph 5(f) and such leave of absence exceeds the Maximum Period, then he
shall be considered to have terminated his employment for purposes of the Plan
on the day immediately following the last day of the Maximum Period.  For
purposes of the preceding sentence, the term “Maximum Period” shall mean, with
respect to a participant, the three-month period beginning on the first day of
the participant’s leave of absence; provided, however, that if the participant’s
right to reemployment by the Company (or a parent or subsidiary corporation of
the Company) is guaranteed either by statute or contract, then such three-month
period shall be extended until the last day upon which such reemployment rights
are so guaranteed.

 
3

--------------------------------------------------------------------------------

 

(g)      CONTINUING ELECTION.  Subject to the limitation set forth in
subparagraph 5(e), a participant (i) who has elected to participate in the Plan
pursuant to subparagraph 5(b) as of a Date of Grant and (ii) who takes no action
to change or revoke such election as of the next following Date of Grant and/or
as of any subsequent Date of Grant prior to any such respective Date of Grant
shall be deemed to have made the same election, including the same attendant
payroll deduction or contribution authorization (or participant contribution
agreement under subparagraph 5(f) if applicable), for such next following and/or
subsequent Date(s) of Grant as was in effect immediately prior to such
respective Date of Grant. If a participant’s payroll deductions or
contributions, as applicable, are limited by subparagraph 5(e) for the Option
Period beginning in any calendar year, then, subject to the limitation set forth
in subparagraph 5(e), such payroll deductions or contributions shall recommence
at the rate provided in such participant’s payroll deduction or contribution
authorization or contribution agreement, as applicable, for the next Option
Period unless the participant decreases the amount of his payroll deduction or
contribution authorization or contribution agreement pursuant to paragraph 5,
withdraws from the Plan as provided in paragraph 7, or is terminated from
participation in the Plan as provided in paragraph 8.


(h)      TAX WITHHOLDING.  At the time an option under the Plan is exercised, in
whole or in part, or at the time some or all of the Stock issued under the Plan
is disposed of, the participant must make adequate provision for the Company’s
federal, state, or other tax withholding obligations, if any, that arise upon
the exercise of the option or the disposition of the Stock.  At any time, the
Company may withhold from the participant’s compensation the amount necessary
for the Company to meet applicable withholding obligations, including without
limitation any withholding required to make available to the Company any tax
deductions or benefits attributable to the sale or disposition of Stock
purchased by the participant under the Plan.


(i)       FRACTIONAL STOCK. The Company shall issue or transfer fractional Stock
under the Plan.  In the event that the amount of salary reduction contributions
of any participant is not exactly equal to the purchase price for a whole number
of shares of Stock, then any excess amount shall be used to purchase fractional
Stock.

 
4

--------------------------------------------------------------------------------

 

6.             EXERCISE OF OPTIONS.


(a)      GENERAL STATEMENT.  Subject to the limitation set forth in subparagraph
5(e), each participant in the Plan automatically and without any act on his part
will be deemed to have exercised his option on each Date of
Exercise.  Notwithstanding any provision of the Plan to the contrary, prior to
the commencement of any Option Period, the Committee in its discretion may
establish a minimum exercise price for such Option Period to the effect that if
the Option Price for such Option Period is less than such minimum exercise
price, then each participant shall be deemed to have withdrawn from the Plan
pursuant to paragraph 7 immediately prior to the Date of Exercise of such
offering period; provided, however, that a participant’s payroll deduction or
contribution authorization (or participant contribution agreement under
subparagraph 5(f), if applicable) shall not be terminated with respect to the
Date of Grant of any subsequent Option Period by reason of any such deemed
withdrawal. Any such minimum exercise price shall be subject to adjustment in
the same manner as provided in paragraph 11 with respect to the number of shares
subject to the Plan and the number and Option Price of shares subject to options
outstanding under the Plan.


(b)      “OPTION PRICE” DEFINED.  The “Option Price” per share of Stock to be
paid by each optionee on each exercise of his option shall be a sum equal to 95%
of the fair market value of the Stock on the Date of Exercise.  The fair market
value of the Stock on the Date of Exercise shall be the per share closing price
of such Stock reported on the New York Stock Exchange composite tape for such
date (or if such exchange is closed on that date, the first immediately
preceding trading date).  If the Stock is traded over the counter at the time a
determination of its fair market value is required to be made hereunder, its
fair market value shall be deemed to be equal to the closing price of Stock on
the most recent date on which Stock was publicly traded.  In the event Stock is
not publicly traded at the time a determination of its value is required to be
made hereunder, the determination of its fair market value shall be made by the
Committee in such manner as it deems appropriate.


(c)       DELIVERY OF SHARES.  Except as provided below, the Company shall
deliver to each participant a certificate issued in his name for the number of
shares of Stock with respect to which such participant’s option was exercised
and for which such participant has paid the Option Price.  The certificate shall
be delivered as soon as practicable following the Date of Exercise.


In lieu of delivering share certificates directly to participants, the Company
in its discretion may take such steps as it deems necessary or advisable
(including, without limitation, the execution of service agreements and
contracts) to effect the delivery of shares to a broker-dealer or similar
custodian designated by the Company (the “Plan Broker”) on such terms and
conditions as the Company determines in its discretion.  In such event, as soon
as practicable following the Date of Exercise, the Company, on behalf of each
participant, shall deliver to the Plan Broker a certificate for (or shall
otherwise cause to be credited with the Plan Broker) the number of shares of
Stock with respect to which such participant’s option was exercised and for
which such participant has paid the Option Price.  The Plan Broker shall keep
accurate records of the beneficial interests of each participant in such shares
by means of the establishment and maintenance of an account for each
participant.  Fees and expenses of the Plan Broker shall be paid by the Company
and/or allocated among the respective participants in such manner as the Company
determines in its discretion.  During any period that the Plan Broker
arrangement described above is utilized in connection with the Plan,
participants shall be required, at such time or times as may be designated by
the Company, to enter into such agreements and authorizations (the terms of
which may include, without limitation, restrictions on the transfer of shares
from participants’ Plan Broker accounts) with the Plan Broker and the Company as
the Company may prescribe.

 
5

--------------------------------------------------------------------------------

 

In the event the Company is required to obtain from any commission or agency
authority to issue any shares as provided above, the Company will seek to obtain
such authority.  Inability of the Company to obtain from any such commission or
agency authority which counsel for the Company deems necessary for the lawful
issuance of any such shares shall relieve the Company from liability to any
participant in the Plan except to return to him the amount of the balance in his
account.


7.             WITHDRAWAL FROM THE PLAN.


(a)       WITHDRAWAL.  Any participant may withdraw in whole from the Plan at
any time prior to 45 days before the Date of Exercise relating to a particular
Option Period.  Partial withdrawals shall not be permitted.  A participant who
wishes to withdraw from the Plan must deliver to the Company a notice of
withdrawal in a form prepared by the Company (which may be in electronic or
telephonic form).  The Company, promptly following the time when the notice of
withdrawal is delivered, will refund to the participant the amount of the
balance in his account under the Plan; and thereupon, automatically and without
any further act on his part, his payroll deduction or contribution authorization
or participant contribution agreement (as applicable), his interest in the Plan,
and his option under the Plan shall terminate.


(b)       ELIGIBILITY FOLLOWING WITHDRAWAL.  A participant who withdraws from
the Plan shall be eligible to participate again in the Plan upon expiration of
the Option Period during which he withdrew (provided that he is otherwise
eligible to participate in the Plan at such time).


8.             TERMINATION OF EMPLOYMENT.


(a)      TERMINATION OF EMPLOYMENT OTHER THAN BY RETIREMENT, DEATH OR
DISABILITY.  If the employment of a participant terminates prior to the Date of
Exercise relating to a particular Option Period, other than by retirement,
death, or disability as provided in subparagraph 8(b) below, his participation
in the Plan automatically and without any act on his part shall terminate as of
the date of the termination of his employment; provided, however, that if the
Date of Exercise for the Option Period during which such termination of
employment occurs is not a Business Day and the participant’s employment
terminates on the last Business Day of the Option Period, then such participant
will be considered to have terminated employment, for purposes of this
subparagraph 8(a), on the Date of Exercise. For purposes of the preceding
sentence, the term “Business Day” shall mean any day except a Saturday, Sunday
or other day on which national banking associations in the State of New York are
generally closed for the conduct of commercial banking business.  Following the
participant’s termination of employment as described above, the Company promptly
will refund to him the amount of the balance in his account under the Plan, and
thereupon his interest in the Plan and in any option under the Plan shall
terminate.  For purposes of this paragraph, an employee will not be deemed to
have terminated employment or failed to remain in the continuous employ of the
Company or any of its subsidiaries in the case of transfer between or amongst
the Company and any subsidiary that remains a subsidiary of the Company which is
participating in the Plan.

 
6

--------------------------------------------------------------------------------

 

(b)      TERMINATION OF EMPLOYMENT BY RETIREMENT, DEATH OR DISABILITY.  If the
employment of a participant terminates by reason of such participant’s
retirement (which shall mean a termination of employment for any reason other
than cause (as defined below) after such participant has attained age 55) or due
to such participant’s death or permanent and total disability (within the
meaning of Section 22(e)(3) of the Code), then such participant, or such
participant’s personal representative in the event of the participant’s death,
and to the extent permitted by local law, shall have the right to elect either
to:


(1) withdraw the amount of the balance in the participant’s account under the
Plan at the date of such participant’s termination of employment; or


(2) exercise such participant’s option for the purchase of Stock on the last day
of the Option Period during which termination of employment occurs for the
purchase of the number of full shares of Stock which the amount of the balance
in the participant’s account under the Plan at the date of such participant’s
termination of employment will purchase at the applicable Option Price (subject
to subparagraph 5(e)), with any balance remaining in the participant’s account
under the Plan to be returned to such participant or such personal
representative.


The participant or, if applicable, such personal representative, must make such
election by giving notice to the Company at such time and in such manner as the
Committee prescribes.  In the event that no such notice of election is timely
received by the Company, the participant or personal representative will
automatically be deemed to have elected as set forth in clause (1) above, and
the balance in such participant’s account under the Plan shall be promptly
distributed to the participant or such personal representative.  For purposes of
this subparagraph 8(b), “cause” shall mean a termination of a participant’s
employment because he is discharged for (A) fraud, theft, or embezzlement
committed against the Company or a subsidiary, affiliated entity, or customer of
the Company, (B) such participant’s willful misconduct in performance of the
duties of his employment, or (C) such participant’s final conviction of a
felony.


9.             RESTRICTION UPON ASSIGNMENT.  An option granted under the Plan
shall not be transferable otherwise than by will or the laws of descent and
distribution.  Each option shall be exercisable, during his lifetime, only by
the employee to whom granted.  The Company will not recognize and shall be under
no duty to recognize any assignment or purported assignment by an employee of
his option or of any rights under his option or under the Plan.

 
7

--------------------------------------------------------------------------------

 

10.          RIGHTS OF STOCKHOLDER.  With respect to shares of Stock subject to
an option, an optionee shall not be deemed to be a stockholder, and he shall not
have any of the rights or privileges of a stockholder.  An optionee shall have
the rights and privileges of a stockholder when, but not until, shares have been
issued to him or on his behalf, as applicable, following exercise of his option.


11.          CHANGES IN STOCK; ADJUSTMENT.  Whenever any change is made in the
Stock, by reason of a stock dividend or by reason of subdivision, stock split,
reverse stock split, recapitalization, reorganization, combination,
reclassification of shares or other similar change, appropriate action will be
taken by the Board to adjust accordingly the number of shares subject to the
Plan, the maximum number of shares that may be subject to any option, the number
and Option Price of shares subject to options outstanding under the Plan, and
the minimum Option Price, if any, established pursuant to subparagraph 6(a) with
respect to outstanding options.


If the Company shall not be the surviving corporation in any merger or
consolidation (or survives only as a subsidiary of another entity, or if the
Company is to be dissolved or liquidated, then unless a surviving corporation
assumes or substitutes new options (within the meaning of Section 424(a) of the
Code) for all options then outstanding, (i) the Date of Exercise for all options
then outstanding shall be accelerated to dates fixed by the Board prior to the
effective date of such merger or consolidation or such dissolution or
liquidation, (ii) an employee (or his legal representative) may make a lump-sum
deposit prior to the Date of Exercise in lieu of the remaining payroll
deductions (or remaining participant contributions under subparagraph 5(f))
which otherwise would have been made, and (iii) upon such effective date any
unexercised options shall expire.


12.          USE OF FUNDS; NO INTEREST PAID.  All funds received or held by the
Company under the Plan will be included in the general funds of the Company free
of any trust or other restriction and may be used for any corporate purpose,
except as may be required by applicable local law.  No interest will be paid to
any participant or credited to his account under the Plan, except as may be
required by applicable local law.


13.          TERM OF THE PLAN.  The Plan shall be effective on January 1, 2009,
or upon the date of its adoption by the Board, if later, provided the Plan is
approved by the stockholders of the Company within twelve months before or after
the date the Plan is adopted.  Notwithstanding any provision in the Plan, no
option granted under the Plan shall be exercisable prior to such stockholder
approval, and, if the stockholders of the Company do not approve the Plan by the
Date of Exercise of the first option granted hereunder, then the Plan shall
automatically terminate, no options may be exercised hereunder, and the Company
promptly shall refund to each participant the amount of the balance in the
participant’s account under the Plan; and thereupon, automatically and without
any further act on his part, his payroll deduction authorization (and
participant contribution agreement, if applicable) and his interest in
unexercised options under the Plan shall terminate. Except with respect to
options then outstanding, if not sooner terminated under the provisions of
paragraph 14, the Plan shall terminate upon and no further options shall be
granted after February 27, 2018.

 
8

--------------------------------------------------------------------------------

 

14.          AMENDMENT OR TERMINATION OF THE PLAN.  The Board in its discretion
may terminate the Plan at any time with respect to any shares for which options
have not theretofore been granted.  The Board shall have the right to alter or
amend the Plan or any part thereof from time to time; provided, that no change
in any option theretofore granted may be made which would impair the rights of
the optionee without the consent of such optionee; and provided, further, that
the Board may not make any alteration or amendment which would increase
the aggregate number of shares which may be issued pursuant to the provisions of
the Plan (other than as a result of the antidilution provisions of the Plan) or
change the class of individuals eligible to receive options under the Plan,
without the approval of the stockholders of the Company.


15.          SECURITIES LAWS.  The Company shall not be obligated to issue any
Stock pursuant to any option granted under the Plan at any time when the offer,
issuance, or sale of shares covered by such option has not been registered under
the U.S. Securities Act of 1933, as amended, or does not comply with such other
state, federal, or foreign laws, rules, or regulations or the requirements of
any stock exchange upon which the Stock may then be listed, as the Company or
the Committee deems applicable and, in the opinion of legal counsel for the
Company, there is no exemption from the requirements of such laws, rules,
regulations, or requirements available for the offer, issuance, and sale of such
shares.


Further, all Stock acquired pursuant to the Plan shall be subject to the
Company’s policies concerning compliance with securities laws and regulations,
as such policies may be amended from time to time.  The terms and conditions of
options granted hereunder to, and the purchase of shares by, persons subject to
Section 16 of the U.S. Securities Exchange Act of 1934, as amended (the
“Exchange Act”), shall comply with any applicable provisions of Rule 16b-3.  As
to such persons, the Plan shall be deemed to contain, and such options shall
contain, and the shares issued upon exercise thereof shall be subject to, such
additional conditions and restrictions as may be required from time to time by
Rule 16b-3 to qualify for the maximum exemption from Section 16 of the Exchange
Act with respect to Plan transactions.


16.          NO RESTRICTION ON CORPORATE ACTION.  Nothing contained in the Plan
shall be construed to prevent the Company or any subsidiary from taking any
corporate action which is deemed by the Company or such subsidiary to be
appropriate or in its best interest whether or not such action would have an
adverse effect on the Plan or any award made under the Plan.  No employee,
beneficiary or other person shall have any claim against the Company or any
subsidiary as a result of any such action.


17.          MISCELLANEOUS PROVISIONS.


(a)      PARENT AND SUBSIDIARY CORPORATIONS.  For all purposes of the Plan, a
corporation shall be considered to be a parent or subsidiary corporation of the
Company only if such corporation is a parent or subsidiary corporation of the
Company within the meaning of Sections 424(e) and (f) of the Code.


(b)      NUMBER AND GENDER.  Wherever appropriate herein, words used in the
singular shall be considered to include the plural and words used in the plural
shall be considered to include the singular.  The masculine gender, where
appearing in the Plan, shall be deemed to include the feminine gender.

 
9

--------------------------------------------------------------------------------

 

(c)      HEADINGS.  The headings and subheadings in the Plan are included solely
for convenience, and if there is any conflict between such headings or
subheadings and the text of the Plan, the text shall control.


(d)      NOT A CONTRACT OF EMPLOYMENT; NO ACQUIRED RIGHTS.  The adoption and
maintenance of the Plan shall not be deemed to be a contract between the Company
and any person or to be consideration for the employment of any
person.  Participation in the Plan at any given time shall not be deemed to
create the right to participate in the Plan, or any other arrangement permitting
an employee of the Company to purchase Stock at a discount, in the future.  The
rights and obligations under any participant’s terms of employment with the
Company shall not be affected by participation in the Plan.  Nothing herein
contained shall be deemed to give any person the right to be retained in the
employ of the Company or to restrict the right of the Company to discharge any
person at any time, nor shall the Plan be deemed to give the Company the right
to require any person to remain in the employ of the Company or to restrict any
person’s right to terminate his employment at any time.  The Plan shall not
afford any participant any additional right to compensation as a result of the
termination of such participant’s employment for any reason whatsoever.


(e)      COMPLIANCE WITH APPLICABLE LAWS.  The Company’s obligation to offer,
issue, sell, or deliver Stock under the Plan is at all times subject to all
approvals of and compliance with any governmental authorities (whether domestic
or foreign) required in connection with the authorization, offer, issuance,
sale, or delivery of Stock as well as all federal, state, local, and foreign
laws.  Without limiting the scope of the preceding sentence, and notwithstanding
any other provision in the Plan, the Company shall not be obligated to grant
options or to offer, issue, sell, or deliver Stock under the Plan to or behalf
of any employee who is a citizen or resident of a jurisdiction the laws of
which, for reasons of its public policy, prohibit the Company from taking any
such action with respect to such employee.


(f)       SEVERABILITY.  If any provision of the Plan shall be held illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining provisions hereof; instead, each provision shall be fully severable,
and the Plan shall be construed and enforced as if said illegal or invalid
provision had never been included herein.


(g)      ELECTRONIC AND/OR TELEPHONIC DOCUMENTATION AND SUBMISSION.  Any of the
payroll deduction authorizations, enrollment documents, and any other forms and
designations referenced in the Plan and their submission may be electronic
and/or telephonic, as directed by the Committee.


(h)      GOVERNING LAW.  All provisions of the Plan shall be construed in
accordance with the laws of Texas except to the extent preempted by federal law.


(i)       PERSONAL REPRESENTATIVE. For purposes of paragraph 8 of the Plan, a
participant’s personal representative shall be the executor or administrator of
the participant’s estate or equivalent individual having the authority under
local law to act on behalf of the deceased participant with respect to the
actions regarding the participant’s Plan participation set forth in paragraph 8.
 
 
 10

--------------------------------------------------------------------------------